Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on10/06/2022 has been entered.
 
The amendment filed 10/06/2022 has been entered. Claims 1-2 and 4-21 are pending. Claims 1, 7, and 15 have been amended. New claim 21 is added. Claim 3 is cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/06/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al. (US 20200220931) hereinafter Dinh in view Vikas (EP 3282718 A1) hereinafter Vikas and further in view of Hoffner et al. (US 10645181 B2) hereinafter Hoffner.
Regarding claim 1, Dinh teaches an internet of things (IoT) system (i.e. an IoT connectivity platform, [0024]), comprising: a middleware layer including IoT middleware in communication with an application that provides services to at least one IoT device (i.e. a message oriented middleware (MOM) Client Abstraction Layer (MCAL) which is operatively coupled between the one or more MOM servers and a plurality of enterprise applications, [0028] and an MCAL a plurality of IoT clients connecting the plurality of MOM servers a plurality of enterprise applications and a plurality of backend services, [0030]); and a connectivity fabric layer including (i.e. an IoT Broker Connectivity Abstraction Layer (IBCAL), [0027]): a plurality of global IoT connectivity fabric nodes that create a global IoT connectivity fabric that enables establishment of the communication channel between the application and the at least one IoT device (i.e. The one or more MOM servers permit data exchange between distributed applications by sending and receiving messages. The one or more MOM servers include architectures with, for example, application programming interfaces (APIs) and administrative tools to route and deliver messages, [0027]), wherein the plurality of global IoT connectivity fabric nodes include a memory and a processor that communicate using inter geographies message bus traffic (i.e. The one or more MOM servers communicates via one or more communication networks, [0027]); and a global IoT connectivity fabric node discovery service that provides the at least one IOT device dynamic discovery of a nearby global IOT connectivity fabric node of the plurality of global IOT connectivity fabric nodes (i.e. the IoT connectivity optimizer centrally includes functionality of a plurality of different IoT client libraries and/or is configured to implement multiple IoT client libraries to connect multiple IoT client to multiple IoT brokers of different types, [0053]), wherein the at least one IOT device establishes a network connection with the nearby global IOT connectivity fabric node to communicate with the application (i.e. a connection between a given one of a plurality of IoT clients and a given one of a plurality of IoT brokers is established via a connectivity layer providing the plurality of IoT clients with centralized access to the plurality of IoT brokers, [0068]).
However, Dinh does not explicitly disclose wherein the at least one IoT device includes metadata with a communication channel declared by the at least one IoT device for communicating with the application; a device session manager that manages channel subscription information for the communication channel from the metadata, wherein the application subscribes to the communication channel.
However, Vikas teaches wherein the at least one IoT device includes metadata with a communication channel declared by the at least one IoT device for communicating with the application (i.e. metadata contains one or more communication channels for IoT sensor nodes to communicate with one or more edge services (applications) using one or more operating modes, [0009]); a device session manager that manages channel subscription information for the communication channel from the metadata (i.e. The monitoring unit may be configured to monitor the one or more edge services (applications) and the associated one or more communication channels. The monitoring unit may be configured to store runtime utilization of the one or more edge services and associated metadata in the memory, [0071]), wherein the application subscribes to the communication channel (i.e. the one or more edge services (applications) associated with the one or more communication channels, [0073]).
Based on Dinh in view Vikas it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Vikas to the system of Dinh in order to increase Internet of Things (IoT) clients connectivity capability of Dinh system.
However, Dinh in view Vikas do not explicitly disclose a connectivity fabric layer that access the metadata and implements communication pathways or routes for communications between the at least one IoT device and the application based on policies for messages pathways.
However, Hoffner teaches a connectivity fabric layer that access the metadata (i.e. The publish-subscribe engine performs forwarding and routing functions of the messaging gateway and accesses the topic mapping repository to determine, based on the topic, which broker or brokers should receive this message, col. 6, lines 40-51) and implements communication pathways or routes for communications between the at least one IoT device and the application based on policies for messages pathways (i.e. a topic mapping repository can be implemented in which mapping entries, rules, and the like are stored, col. 11, lines 1-6 and establishing a plurality of connections between a messaging meta broker gateway, respective messaging meta broker clients, wherein the messaging meta broker gateway defines a persist less messages layer through which the messaging meta broker clients are coupled to a plurality of message brokers in a publish-subscribe messaging environment, claim 1, a Messaging Gateway application can be deployed as an HCP application for every customer in a dedicated account managed by a service provider, col. 29, lines 2-4, and a messaging gateway is available as a service on the HANA Cloud Platform (HCP) or another cloud environment, and offers messaging endpoints (e.g. MQTT) for IoT/Web Messaging, messaging from Things or devices into the cloud environment, col. 28, lines 34-40 and Fig. 10).
Based on Dinh in view Vikas and further in view of Hoffner it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hoffner to the system of Dinh and Vikas in order to improve connection establishing efficiency of Internet of Things (IoT) clients of Dinh and Vikas system.

Regarding claim 2, Dinh does not explicitly disclose the metadata further includes declarative communication pathways or routes for communications between the at least one IoT device and the application.
However, Vikas teaches the metadata further includes declarative communication pathways or routes for communications between the at least one IoT device and the application (i.e. the metadata comprises service identification number, a message sequence number, number of IoT sensor nodes, a channel number associated with each of the one or more communication channels, a serial number of the one or more IoT sensor nodes, and a timestamp, [0009]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Dinh does not explicitly disclose the global IoT connectivity fabric node discovery service provides the nearby global IoT connectivity fabric node using domain name server (DNS) proximity.
However, Vikas teaches the global IoT connectivity fabric node discovery service provides the nearby global IoT connectivity fabric node using domain name server (DNS) proximity (i.e. one or more rules may be associated with the mobile edge application the one or more rules may comprise at least required resources, maximum latency, traffic rules, Domain Name Server (DNS) rules, and mobility support, [0023]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Dinh teaches the application is located in a different geographic region from the at least one IoT device (i.e.  an IoT client uses a global computer network such as the Internet, a wide area network (WAN), a local area network (LAN), a satellite network, a telephone or cable network, a cellular network to communicate with the application, [0024]), and the application uses a publisher channel to send a command to the at least one IoT device (i.e. An IoT client can be a publisher of and/or a subscriber to information organized as a hierarchy of topics. For example, a publisher with data to distribute sends a message with the data to a connected broker, [0025]).

Regarding claim 6, Dinh teaches the global IoT connectivity fabric is stateless (i.e. he connection associated with step 302 is based at least in part on a specification of a connection variable comprising, for example, a port and/or a host name associated with the given one of the plurality of IoT brokers. A connection variable can also include an indication of whether a session is to be persistent. The IoT brokers to which the IoT clients are connected can correspond to different types. For example, a first IoT broker is of a first IoT broker type and a second IoT broker is of a second IoT broker type, wherein the first IoT broker type is different from the second IoT broker type, [0070]).

Regarding claim 7, Dinh teaches the method executed by an IOT system including a global IOT connectivity fabric with a plurality of global IOT connectivity fabric nodes (i.e. an IoT Broker Connectivity Abstraction Layer (IBCAL) which is operatively coupled (e.g., via one or more communication networks) between the plurality of IoT brokers 120 and the one or more MOM servers, [0027]), the method comprising, connecting the at least one IOT device to a nearby global IOT connectivity fabric node of the plurality of global IOT connectivity fabric nodes (i.e. a connection between a given one of a plurality of IoT clients and a given one of a plurality of IoT brokers is established via a connectivity layer providing the plurality of IoT clients with centralized access to the plurality of IoT brokers, [0068]).
However, Dinh does not explicitly disclose a method for sending command from an application to at least one internet of things (IOT) device, wherein the at least one IoT device declares a communication channel for receiving information from the application; publishing device session information for the at least one IoT device with connectivity information for the at least one IoT device and channel subscription information for the communication channel; receiving, at the global IoT connectivity fabric, a command from the application for the IoT device, wherein the application subscribes to the communication channel declared by the at least one IoT device; and sending, from the nearby global IoT connectivity fabric node, the command to the IoT device using the communication channel.
However, Vikas teaches a method for sending command from an application to at least one internet of things (IOT) device (i.e. application of the MEC server containing application has to request and collect the information related to the type of IoT sensor nodes, device specification, type of data, utilization information, and the like, for each of the IoT sensor nodes, [0004]), wherein the at least one IoT device declares a communication channel for receiving information from the application (i.e. Communication channels can be independently configured and request to retrieve information from IoT sensor nodes, [0088]); publishing device session information for the at least one IoT device with connectivity information for the at least one IoT device and channel subscription information for the communication channel (i.e. The metadata may comprise service identification number, a message sequence number, number of IoT sensor nodes, a channel number associated with each of the one or more communication channels, a serial number of the one or more IoT sensor nodes, and a timestamp, [0063]); receiving, at the global IoT connectivity fabric, a command from the application for the IoT device, wherein the application subscribes to the communication channel declared by the at least one IoT device (i.e. receiving a subscription request for one or more edge services associated with the one or more communication channels from the one or more MEC devices associated with the one or more edge users, [0009]); and sending, from the nearby global IoT connectivity fabric node, the command to the IoT device using the communication channel (i.e. the information associated with the subscription request for the one or more edge services associated with the one or more communication channels is transmitted via the one or more communication channels associated with the one or more edge services, [0011]).
Based on Dinh in view Vikas it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Vikas to the system of Dinh in order to increase Internet of Things (IoT) clients connectivity capability of Dinh system.
However, Dinh in view Vikas do not explicitly disclose implementing communication pathways or routes for communications between the at least one IoT device and the application based on policies for messages pathways.
However, Hoffner teaches implementing communication pathways or routes for communications between the at least one IoT device and the application based on policies for messages pathways (i.e. a topic mapping repository can be implemented in which mapping entries, rules, and the like are stored, col. col. 11, lines 1-6 and establishing a plurality of connections between a messaging meta broker gateway and respective messaging meta broker clients, wherein the messaging meta broker gateway defines a persist less messages layer through which the messaging meta broker clients are coupled to a plurality of message brokers in a publish-subscribe messaging environment, claim 1, a Messaging Gateway application can be deployed as an HCP application for every customer in a dedicated account managed by a service provider, col. 29, lines 2-4, and a messaging gateway is available as a service on the HANA Cloud Platform (HCP) or another cloud environment, and offers messaging endpoints (e.g. MQTT) for IoT/Web Messaging, messaging from Things or devices into the cloud environment, col. 28, lines 34-40 and Fig. 10).
Based on Dinh in view Vikas and further in view of Hoffner it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hoffner to the system of Dinh and Vikas in order to improve connection establishing efficiency of Internet of Things (IoT) clients of Dinh and Vikas system.

Regarding claim 8, Dinh teaches wherein the global IoT connectivity fabric is located nearby IoT middleware in communication with the application (i.e. an IoT Broker Connectivity Abstraction Layer (IBCAL) 130 which is operatively coupled (e.g., via one or more communication networks) between the plurality of IoT brokers 120 and the one or more MOM servers, [0027]); and identifying the nearby global IoT connectivity fabric node connected to the IOT device (i.e. a connection between a given one of a plurality of IoT clients and a given one of a plurality of IoT brokers is established via a connectivity layer providing the plurality of IoT clients with centralized access to the plurality of IoT brokers, [0068]).
However, Dinh does not explicitly disclose receiving the command from the application for the IoT device, further includes: receiving, at a global IoT connectivity fabric node of the plurality of global IoT connectivity fabric nodes, the command and channel subscription information for the communication channel.
However, Vikas teaches receiving the command from the application for the IoT device, further includes: receiving, at a global IoT connectivity fabric node of the plurality of global IoT connectivity fabric nodes, the command and channel subscription information for the communication channel (i.e. receiving a subscription request for one or more edge services associated with the one or more communication channels from the one or more MEC devices associated with the one or more edge users, [0009]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Dinh does not explicitly disclose forwarding the command and the subscription information for the communication channel from the global IoT connectivity fabric node to the nearby global IoT connectivity fabric node connected to the at least one IOT device using inter geographies message bus traffic.
However, Vikas teaches forwarding the command and the subscription information for the communication channel from the global IoT connectivity fabric node to the nearby global IoT connectivity fabric node connected to the at least one IOT device using inter geographies message bus traffic (i.e. The transceiver receives a subscription request for one or more edge services associated with the one or more communication channels from the one or more MEC devices and communicate to the one or more IoT sensor nodes, [0054]). Therefore, the limitations of claim 9 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claim 10, Dinh teaches identifying the nearby global IoT connectivity fabric node uses the device session information and global IoT connectivity fabric node information to determine that the nearby global IoT connectivity fabric node is hosting the IoT device (i.e. , in order to properly connect the IoT client(s) 202 and IoT broker(s) 220 to each other, and facilitate their exchange of data, the connectivity optimizer 215 further includes control logic 218 (i) to analyze and process connection and message publishing requests specifying particular IoT clients and/or IoT brokers, connection requests can specify, for example, port and full qualifier host name, [0053]).

Regarding claim 12, Dinh teaches the at least one IoT device determines the nearby global IoT connectivity fabric node by receiving information from a global IoT connectivity fabric node discovery service in response to a request sent to the global IoT connectivity fabric node discovery service with a current location of the at least one IoT device (i.e. determine subscription information received from IoT clients 202 and/or IoT brokers 220. As explained further herein, connection requests can specify, for example, port and full qualifier host name. The connectivity optimizer 215 further includes or has access to one or more databases 219 storing IoT client 202 and/or IoT broker 220 data, such as, for example, topic, subscription and/or identification information, which can be used to verify IoT client and IoT broker requests and/or communications, [0053]).

Regarding claim 14, Dinh teaches a plurality of devices connected to the plurality of global IOT connectivity fabric nodes (i.e. one or more IoT clients are connected and/or have been reconnected to one or more IoT broker, [0048]).
However, Dinh does not explicitly disclose receiving, at the global connectivity fabric, the command from the application for the plurality of IoT devices, wherein the command is a broadcast message and the plurality of IoT devices subscribe to the communication channel used by the application to publish commands; and sending, from the plurality of global IoT connectivity fabric nodes, the command to the plurality of IoT devices using the communication channel.
However, Vikas teaches receiving, at the global connectivity fabric, the command from the application for the plurality of IoT devices, wherein the command is a broadcast message (i.e. the transceiver may be configured to broadcast a change/update or new association between the edge services, one or more communication channels, and one or more operating modes, to the MEC devices 122 based on the configuration of the MEC environment 100 and MEC devices 122 for receiving the broadcast messages, [0070]) and the plurality of IoT devices subscribe to the communication channel used by the application to publish commands (i.e. (i.e. receiving a subscription request for one or more edge services associated with the one or more communication channels from the one or more MEC devices associated with the one or more edge users, [0009]); and sending, from the plurality of global IoT connectivity fabric nodes, the command to the plurality of IoT devices using the communication channel (i.e. The transceiver receives a subscription request for one or more edge services associated with the one or more communication channels from the one or more MEC devices and communicate to the one or more IoT sensor nodes, [0054]). Therefore, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Regarding claim 15, Dinh teaches the method executed by an IoT system including a global IoT connectivity fabric with a plurality of global IoT connectivity fabric nodes (i.e. an IoT Broker Connectivity Abstraction Layer (IBCAL) which is operatively coupled (e.g., via one or more communication networks) between the plurality of IoT brokers 120 and the one or more MOM servers, [0027]), the method comprising: connecting the IoT device to a nearby global IoT connectivity fabric node of the plurality of global IoT connectivity fabric nodes (i.e. a connection between a given one of a plurality of IoT clients and a given one of a plurality of IoT brokers is established via a connectivity layer providing the plurality of IoT clients with centralized access to the plurality of IoT brokers, [0068]).
However, Dinh does not explicitly disclose a method for sending telemetry data from an internet of things (IoT) device to an application, wherein the IoT device declares a communication channel for publishing information from the IoT device; publishing device session information with connectivity information for the IoT device and channel subscription information for the communication channel; receiving, at the nearby global IoT connectivity fabric node, the telemetry data from the IoT device, wherein the application subscribes to the communication channel declared by the IOT device; and sending the telemetry data to the application using the communication channel, Wherein global IoT connectivity fabric establishes the communication channel between the IOT device and the application.
However, Vikas teaches a method for sending telemetry data from an internet of things (IoT) device to an application (i.e. receiving, by the MEC server, information captured by the one or more IoT sensor nodes associated with the one or more IoT sensor devices based on the identified one or more operating modes, via the associated one or more communication channels services, [0008]), wherein the IoT device declares a communication channel for publishing information from the IoT device (i.e. communication channels can be independently configured and request to retrieve information from IoT sensor nodes, [0088]); publishing device session information with connectivity information for the IoT device and channel subscription information for the communication channel (i.e. The metadata may comprise service identification number, a message sequence number, number of IoT sensor nodes, a channel number associated with each of the one or more communication channels, a serial number of the one or more IoT sensor nodes, and a timestamp, [0063]); receiving, at the nearby global IoT connectivity fabric node, the telemetry data from the IoT device, wherein the application subscribes to the communication channel declared by the IOT device (i.e. receiving, by the MEC server, information captured by the one or more IoT sensor nodes associated with the one or more IoT sensor devices based on the identified one or more operating modes, via the associated one or more communication channels services, [0008]); and sending the telemetry data to the application using the communication channel, Wherein global IoT connectivity fabric establishes the communication channel between the IOT device and the application (i.e. e transmitting the information captured by the one or more IoT sensor nodes to the one or more MEC devices associated with the one or more edge users via the one or more communication channels based on the subscription request and the metadata in the one or more edge services, [0009]).
Based on Dinh in view Vikas it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Vikas to the system of Dinh in order to increase Internet of Things (IoT) clients connectivity capability of Dinh system.
However, Dinh in view Vikas do not explicitly disclose implementing communication pathways or routes for communications between the at least one IoT device and the application based on policies for messages pathways.
However, Hoffner teaches implementing communication pathways or routes for communications between the at least one IoT device and the application based on policies for messages pathways (i.e. a topic mapping repository can be implemented in which mapping entries, rules, and the like are stored, col. col. 11, lines 1-6 and establishing a plurality of connections between a messaging meta broker gateway and respective messaging meta broker clients, wherein the messaging meta broker gateway defines a persist less messages layer through which the messaging meta broker clients are coupled to a plurality of message brokers in a publish-subscribe messaging environment, claim 1, a Messaging Gateway application can be deployed as an HCP application for every customer in a dedicated account managed by a service provider, col. 29, lines 2-4, and a messaging gateway is available as a service on the HANA Cloud Platform (HCP) or another cloud environment, and offers messaging endpoints (e.g. MQTT) for IoT/Web Messaging, messaging from Things or devices into the cloud environment, col. 28, lines 34-40 and Fig. 10).
Based on Dinh in view Vikas and further in view of Hoffner it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hoffner to the system of Dinh and Vikas in order to improve connection establishing efficiency of Internet of Things (IoT) clients of Dinh and Vikas system.

Regarding claim 16, Dinh does not explicitly disclose sending the telemetry data to the application using the communication channel further comprises: discovering that the application subscribed to the communication channel for the IoT device by accessing the channel subscription information for the IoT device.
However, Vikas teaches sending the telemetry data to the application using the communication channel further comprises: discovering that the application subscribed to the communication channel for the IoT device by accessing the channel subscription information for the IoT device (i.e. n the information associated with the subscription request for the one or more edge services associated with the one or more communication channels is transmitted via the one or more communication channels associated with the one or more edge services, [0011]). Therefore, the limitations of claim 16 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

Regarding claim 17, Dinh does not explicitly disclose sending the telemetry data to the application using the communication channel further comprises: forwarding the telemetry data and the channel subscription information for the communication channel to a global IoT connectivity fabric node of the plurality of global IoT connectivity fabric nodes using inter geographies message bus traffic, wherein the global IoT connectivity fabric node is communicating with IoT middleware communicating with the application; and sending, from the global IoT connectivity fabric node, the telemetry data to the IoT middleware.
However, Vikas teaches sending the telemetry data to the application using the communication channel further comprises: forwarding the telemetry data and the channel subscription information for the communication channel to a global IoT connectivity fabric node of the plurality of global IoT connectivity fabric nodes using inter geographies message bus traffic (i.e. Based on the communicated one or more operating modes associated with each of the one or more IoT sensor nodes 102, each of the one or more IoT sensor nodes 102 may transmit the information captured by the one or more IoT sensor nodes in accordance with the commu17 18 EP 3 282 718 A1 11 5 10 15 20 25 30 35 40 45 50 55 nicated one or more operating modes, [0062]), wherein the global IoT connectivity fabric node is communicating with IoT middleware communicating with the application; and sending, from the global IoT connectivity fabric node, the telemetry data to the IoT middleware (i.e. the transceiver 312 may be further configured to transmit the information captured by the one or more IoT sensor nodes to the one or more MEC devices associated with the one or more edge users via the one or more communication channels based on the subscription request and the metadata in the one or more edge service, [0054]). Therefore, the limitations of claim 17 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.
Regarding claim 19, Dinh teaches the IOT device determines the nearby global IOT connectivity fabric node in response to the nearby global IOT connectivity fabric node meeting a quality of service criteria (i.e.  confirming whether critical parameters of a tuned IoT broker are in a specified range, For example, the checked parameters can include, but are not necessarily limited to, quality of service (QoS) level, [0042] and A QoS level of 2 refers to a level of service that guarantees that each message is received only once by the intended recipients. A QoS level of 0 provides the lowest level of service, while a QoS level of 2 provides the highest level of service. A QoS level of 2 is the safest and slowest QoS level, [0044]). 

Regarding claims 11, 13, 18, and 20, the limitations of claims 11, 13, 18, and 20 are similar to the limitations of claims 4 and 5. Therefore, the limitations of claims 11, 13, 18, and 20 are rejected in the analysis of claims 4 and 5 above, and the claims are rejected on that basis.

Regarding claim 21, Dinh in view of Vikas do not explicitly disclose the polices for the messages pathways include geographical preferences or data sovereignty needs.
However, Hoffner teaches the polices for the messages pathways include geographical preferences or data sovereignty needs (i.e. clients can be connected to meta broker instances 1002-1004 based on geographic location, meaning that the meta broker instances 1002-1004 provide geographically diverse access points for the publish-subscribe environment, col. 19, lines 56-60, and Routing rules can comprise a topic or topic pattern and a respective broker destination. If an incoming message has a topic that matches multiple rules, then the message is correspondingly forwarded to multiple brokers, col. lines 11, lines 10-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/04/22

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447